

Exhibit 10.1


COLFAX CORPORATION


ANNUAL INCENTIVE PLAN


Subject to approval of the Plan by shareholders, Colfax Corporation, a Delaware
corporation (the “Company”) hereby adopts the terms of its Annual Incentive Plan
(the “Plan”), as follows:


1.           PURPOSE


The Plan is intended to enhance the Company’s and its Affiliates’ (as defined
herein) ability to attract and retain highly qualified officers and key
employees, and to motivate such persons to serve the Company and its Affiliates.
Remuneration payable under the Plan is intended to constitute “qualified
performance-based compensation” for purposes of Section 162(m) of the Internal
Revenue Code of 1986, as amended and Section 1.162-27 of the Treasury
Regulations thereunder and the Plan shall be construed consistently with this
purpose.


2.           DEFINITIONS


For purposes of interpreting the Plan and related documents the following
definitions shall apply:


2.1           “ Affiliate ” means, with respect to the Company, any company or
other trade or business that is controlled by the Company within the meaning of
Rule 405 of Regulation C under the Securities Act, including, without
limitation, any Subsidiary.


2.2           “ Annual Incentive Award ” means a bonus payable subject to
attainment of performance goals over a Performance Period of up to one year (the
Company’s fiscal year, unless otherwise specified by the Committee).


2.3           “ Board ” means the Board of Directors of the Company.


2.4           “ Cause ” means, as determined by the Board and unless otherwise
provided in an applicable agreement with the Company: (i) gross negligence or
willful misconduct in connection with the performance of duties; (ii) conviction
of a criminal offense (other than minor traffic offenses); or (iii) material
breach of any term of any employment, consulting or other services,
confidentiality, intellectual property or non-competition agreements, if any,
between the Participant and the Company or any Affiliate of the Company.


2.5           “ Code ” means the Internal Revenue Code of 1986, as now in effect
or as hereafter amended.


2.6           “ Committee ” means the Compensation Committee of the Board, which
shall be comprised of not less than three directors of Colfax, each of whom
shall qualify in all respects as an “outside director” for purpose of Code
Section 162(m) and Section 1.162-27(e)(3) of the Regulations.


2.7           “ Company ” means Colfax Corporation.


2.8           “ Participant ” means, with respect to a Performance Period, each
eligible office or key employee designated by the Committee to receive an annual
bonus payment contingent of achievement of specified performance goals.


2.9           “ Performance Measure s” means measures as described in Section
5.1.4 on which the performance goals are based and which are approved by the
Company’s shareholders pursuant to this Plan in order to qualify Annual
Incentive Awards as performance-based compensation under Section 162(m).

 
 

--------------------------------------------------------------------------------

 

2.10           “ Performance Period ” means the period of time during which the
performance goals must be met in order to determine the degree of payout and/or
vesting with respect to an Annual Incentive Award.


2.11           “ Plan ” means this Colfax Corporation Annual Incentive Plan.


2.12           “ Stock ” means the common stock, per value $0.001 per share of
the Company; provided, however, that to the extent an annual bonus payment made
pursuant to this Plan is paid in Stock, the number of shares of Stock so
delivered shall be drawn solely from Stock available for awards under the Colfax
Corporation 2008 Omnibus Incentive Plan.


2.13           “ Subsidiary ” means any subsidiary corporation of the Company
within the meaning of Section 424(f) of the Code.


3.           ADMINISTRATION OF THE PLAN


3.1.           Committee.


The Plan shall be administered by the Committee.  The Committee shall have the
authority to establish and administer the performance goal and to certify the
attainment of the performance goals as described in Section 5.2 below.  The
Committee shall have the full power and authority to construe, interpret and
administer the Plan and shall have the exclusive right to make awards under the
Plan and to exercise negative discretion pursuant to Section 5.1.3 below.  The
Committee may take action at a meeting or by written consent in accordance with
the Company’s bylaws.  The performance goals may be ratified by the Board.


In administering the Plan, the Committee may at its option employ compensation
consultants, accountants and counsel and other persons to assist or render
advice to the Committee, all at the expense of the Company.  Any determinations
made by the Committee in connection with the Plan shall be final and binding on
the Company, its Affiliates, Subsidiaries and their respective stockholders and
each Participant in the Plan.


3.2.           Deferral Arrangement.


The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or earnings.  Any such deferrals shall be made in a manner that
complies with Code Section 409A.


4.           ELIGIBILITY


Eligibility under this Plan is limited to eligible executives designated by the
Committee, in its discretion.  Upon such designation for a Performance Period,
the executive shall become a “Participant” under the Plan.


5.           ANNUAL INCENTIVE AWARDS


5.1.           Granting Annual Incentive Awards.


The Committee may grant an Annual Incentive Award to each Participant.  In doing
so, the Committee shall establish the performance goals applicable to
determination of each such Participant’s Annual Incentive Award.  The maximum
Annual Incentive Award payable to a Participant under this Plan for a fiscal
year shall be $3,000,000.

 
2

--------------------------------------------------------------------------------

 

5.1.1.             Performance Goals Generally.


The performance goals for Annual Incentive Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 5.1.  Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially
uncertain.”  The Committee may determine that such Awards shall be granted
and/or settled upon achievement of any one performance goal or that two or more
of the performance goals must be achieved as a condition to grant and/or
settlement of such Annual Incentive Awards.  Performance goals may differ for
Annual Incentive Awards granted to any one Participant or to different
Participants.


5.1.2.             Timing For Establishing Performance Goals.


Performance goals shall be established not later than 90 days after the
beginning of any Performance Period applicable to the Annual Incentive Awards,
or at such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).


5.1.3.             Settlement of Awards; Other Terms.


Settlement of Annual Incentive Awards shall be in cash, Stock or other property,
in the discretion of the Committee.  The Committee may, in its discretion,
reduce the amount of a settlement otherwise to be made in connection with an
Annual Incentive Award.  The Committee shall specify the circumstances in which
Annual Incentive Awards shall be paid or forfeited in the event of termination
of service by the Participant prior to the end of a Performance Period or
settlement of awards.


5.1.4.             Performance Measures.


The performance goals established by the Committee shall be based on one or more
of the following Performance Measures:


 
(a)
net earnings or net income;



 
(b)
operating earnings;



 
(c)
pretax earnings;



 
(d)
earnings per share;



 
(e)
share price, including growth measures and total stockholder return;



 
(f)
earnings before interest and taxes;



 
(g)
earnings before interest, taxes, depreciation and/or amortization;



 
(h)
sales or revenue growth, whether in general, by type of product or service, or
by type of customer;



 
(i)
gross or operating margins;



 
(j)
return measures, including return on assets, capital, investment, equity, sales
or revenue;



 
(k)
cash flow, including operating cash flow, free cash flow, cash flow return on
equity and cash flow return on investment;



 
(l)
productivity ratios;


 
3

--------------------------------------------------------------------------------

 

 
(m)
expense targets;



 
(n)
market share;



 
(o)
financial ratios as provided in credit agreements of the Company and its
subsidiaries;



 
(p)
working capital targets;



 
(q)
completion of acquisitions of business or companies;



 
(r)
completion of divestitures and asset sales; and



 
(s)
any combination of any of the foregoing business criteria.



Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (e) above as compared to various
stock market indices.


5.1.5.             Evaluation of Performance.


The Committee may provide with respect to Annual Incentive Awards that any
evaluation of performance may include or exclude any of the following events
that occur during a Performance Period: (a) asset write-downs; (b) litigation or
claim judgments or settlements; (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results;
(d) any reorganization and restructuring programs; (e) extraordinary
nonrecurring items as described in Accounting Principles Board Opinion No. 30
and/or in management’s discussion and analysis of financial condition and
results of operations appearing in the Company’s annual report to shareholders
for the applicable year; (f) acquisitions or divestitures; and (g) foreign
exchange gains and losses.


5.1.6.             Adjustment of Performance-Based Compensation.


The Committee shall retain the discretion to adjust any Awards downward, either
on a formula or discretionary basis, or any combination as the Committee
determines.  Annual Incentive Awards may not be adjusted upward from the level
of performance achieved.


5.1.7.               Board Discretion.


In the event that applicable tax and/or securities laws change to permit Board
discretion to alter the governing Performance Measures without obtaining
shareholder approval of such changes, the Board shall have sole discretion to
make such changes without obtaining shareholder approval provided the exercise
of such discretion does not violate Code Section 409A. In addition, in the event
that the Committee determines that it is advisable to grant Awards that shall
not qualify as performance-based compensation under Section 162(m), the
Committee may make such grants without satisfying the requirements of Code
Section 162(m) and grant and/or settlement on Performance Measures other than
those set forth in Section 5.1.4.


5.2.           Determination of Annual Incentive Award.


Payment of a Participant’s Annual Incentive Award, if any, is subject to
certification by the Committee that the performance goals have been satisfied to
a particular extent and any other material terms and conditions for the earning
and payment of the Annual Incentive Award have been satisfied.  The amount of
payment shall be further subject to the Committee’s right, in its sole
discretion, to reduce the Annual Incentive Award amount as so determined.  The
Committee’s determination is final and binding and the Participant shall have no
right to receive the amount by which the Annual Incentive Award potential was
reduced from the amount designated as payable upon achievement of the
performance goals at a particular level.  In no event shall an Annual Incentive
Award be paid to a Participant unless and until the Plan has been approved by
the Company’s stockholders in the manner and to the extent required by Section
162(m).

 
4

--------------------------------------------------------------------------------

 

6.           GENERAL PROVISIONS


6.1.           Disclaimer of Rights.


No provision in the Plan or in any Annual Incentive Award shall be construed to
confer upon any individual the right to remain in the employ or service of the
Company or any Affiliate, or to interfere in any way with any contractual or
other right or authority of the Company either to increase or decrease the
compensation or other payments to any individual at any time, or to terminate
any employment or other relationship between any individual and the
Company.  The obligation of the Company to pay any benefits pursuant to this
Plan shall be interpreted as a contractual obligation to pay only those amounts
described herein, in the manner and under the conditions prescribed herein.  The
Plan shall in no way be interpreted to require the Company to transfer any
amounts to a third party trustee or otherwise hold any amounts in trust or
escrow for payment to any Participant under the terms of the Plan.


6.2.           Nonexclusivity of the Plan.


Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable.


6.3.           Withholding Taxes.


The Company or an Affiliate, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Participant any federal, state, or
local taxes of any kind required by law to be withheld with respect to the
vesting of or other lapse of restrictions applicable to an Award or upon the
issuance of any shares of Stock, if any, pursuant to an award.


6.4.           Captions.


The use of captions in this Plan or any Award Agreement is for the convenience
of reference only and shall not affect the meaning of any provision of the Plan
or such Award Agreement.


6.5.           Other Provisions.


Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.


6.6.           Number and Gender.


With respect to words used in this Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

 
5

--------------------------------------------------------------------------------

 

6.7.           Severability.


If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.


6.8.           Governing Law.


The validity and construction of this Plan and the instruments evidencing the
Awards hereunder shall be governed by the laws of the State of Delaware, other
than any conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Awards granted hereunder to the substantive laws of any other jurisdiction.


6.9.           Section 409A of the Code.


The Board intends to comply with Section 409A of the Code (“Section 409A”), or
an exemption to Section 409A, with regard to awards hereunder that constitute or
otherwise would constitute nonqualified deferred compensation within the meaning
of Section 409A.  To the extent that the Board determines that a Participant
would be subject to the additional 20% tax imposed on certain nonqualified
deferred compensation plans pursuant to Section 409A as a result of any
provision of any Award granted under this Plan, such provision shall be deemed
amended to the minimum extent necessary to avoid application of such additional
tax.  The nature of any such amendment shall be determined by the Board.


6.10           Amendment and Termination.


The Board shall have the right to amend, modify, suspend or terminate the Plan
from time to time, but no such amendment, modification, suspension or
termination shall, without prior approval of the Company’s stockholders, alter
the business criteria on which the performance goals are based, increase the
dollar maximum for an annual bonus under Section 5.1 or materially modify the
requirements regarding eligibility for participation in the Plan, nor shall any
such amendment, modification or termination impair, without the consent of the
Participant affected, any Annual Incentive Award payment that has been certified
and approved by the Committee prior to the effective date of the amendment,
modification, suspension or termination.

 
6

--------------------------------------------------------------------------------

 